SIMPSON, J.
The appellee calls attention to certain irregularities in regard to the time of signing .the bill of exceptions. The first is that certain agreements extending the time of signing the bill of exceptions do *308not appear, either in the proceedings of the court or in the bill of exceptions, but are copied in the record after the bill of exceptions. These agreements appear to be signed by the attorneys for both plaintiff and defendant, and to each one there is added the statement, “Filed in office this day” (mentioning the date), and this is signed “R. A. King, Clerk”; the last one being on page 11 of the record, and the clerk makes the usual certificate that “the foregoing pages, from one to eleven, inclusive, contain a full and complete transcript,” etc. This sufficiently authenticates the agreements. — Mobile & Birmingham R. R. v. Worthington, 95 Ala. 598, 10 South. 839; National Bank of Augusta v. Baker-Hill Iron Co., 108 Ala. 635, 19 South. 47.
The second irregularity is that the judgment was rendered on July 5, 1906, at which time- the judgment allowed 30 days within which to sign the bill of exceptions, after which several agreements were made extending the time, and, although the bill was signed within the time fixed by the last agreement, yet it was not until November 3, 1906, after several terms of said court had passed According to the act of its creation, the county court of Coffee county holds monthly terms; and the act malíes no special provision in regard to the signing of bilis of exceptions, but refers the matter to the general law in regard to circuit courts. — Acts 1903-4, p. 404. Practice rule 30 (Code 1896, p. 1200) provides that, “in all circuit and inferior courts of common-law jurisdiction” the time may be extended by agreement only' to “any time before the next succeeding term of such court, and not afterwards.” The bill of exceptions in this case, having been signed after the next succeeding term of said court, cannot be considered. — Cooley v. U. S. Savings & Loan Ass’n, 132 Ala. 590, 31 South. 521; Birmingham Railway & Elec. Co. v. James, 138 Ala. 594 36 *309South. 464; Abercrombie & Williams v. Vandiver, 140 Ala. 228, 37 South. 296.
It is unnecessary to consider the assignments in the cross-appeal, as the case must be affirmed.
The judgment of the court is affirmed.
Tyson, O. J.,- and Haralson and Denson, JJ., concur..